DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 and 17 are pending and under examination in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 9, 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating valvular heart disease, does not reasonably provide enablement for the prevention of these disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986) and reiterated by the Court of Appeals in In re Wands, 8 USPQ2nd 1400 at 1404 (CAFC 1988).  The factors to be considered in determining whether undue 
The Board also stated that although the level of skill in molecular biology is high, the results of experiments in genetic engineering are unpredictable.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below: In order to prevent a disease: one would need to precisely identify those subjects likely to acquire such a disease, administer Applicant's claimed invention, and demonstrate that the patient did not develop the disease as a result of the administration of the claimed invention.

Even if the patient has genetic predisposition to the selected identified disease states, you are still treating the individual patient and not preventing. It has not been shown in the specification that the "prevention" of such disease is accepted in the art as being predictive of the utility alleged, especially when absent of pharmacological data. 
In the instant case, the prior art recognizes treating valvular disease  (see Example 1, where the controlled versus experiment was done. It indicated the controlled deteriorated and the experimented group got some treatment.  No showing that the disease was prevented.  As stated by El Camino Health there isn’t much you can do to prevent valve disease, you can minimize your risk factors and because heart valve disease worsens over time, many people with valve disease don't have any symptoms until they reach middle age or older. Additionally there are other underlying conditions which leads to the current valvular disease,  it should be noted that prevention is a form .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minatelli et al. (US 2013/0295171).
 Minatelli teaches treating cardiometabolic disorder such as valvular disease, aortic and mitral valve disorders (see 0305) administering triacylglyceride (i.e., medium chain fatty acid; see 0291) as required by instant claims 1-3, 5), heart failure (see 0305) and at risk of a cardiovascular event (see 0274) such as heart failure (i.e., heart attack or cardiac infarction, as required by instant claim 8, see 0305) in humans (as required by instant claim 9, see 0289) wherein the composition may further include an omega-3 fatty acid , as required by instant claim 12, see 0293) wherein the formulation/composition comprises EPA and DHA (as required by instant claim 13, see 0291) wherein the composition is a food product (see 0271, as required by instant claim 14).

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(2) as being 102(a)(2) as being anticipated by Li et al. (WO 17/199233) with an earlier publication date.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regards to instant 17, Li, teaches  a composition comprising MCT contains 40% (see 0042), 0.15% magnesium,  and see Table 1 
    PNG
    media_image1.png
    356
    647
    media_image1.png
    Greyscale
. Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minatelli et al. (US 2013/0295171).
Minatelli teaches treating cardiometabolic disorder such as valvular disease, aortic and mitral valve disorders (see 0305) administering triacylglyceride (i.e., medium chain fatty acid; see 0291) as required by instant claims 1-3, 5), heart failure (see 0305) and at risk of a cardiovascular event (see 0274) such as heart failure (i.e., heart attack or cardiac infarction, as required by instant claim 8, see 0305) in humans (as required by instant claim 9, see 0289) wherein the composition may further include an omega-3 fatty acid , as required by instant claim 12, see 0293) wherein the formulation/composition comprises EPA and DHA (as required by instant claim 13, see 0291) wherein the composition is a food product (see 0271, as required by instant claim 14).
However Minatelli fails to teach the medium chain is selected from a group C6:0; C8:0, C10:0, C12:0. Nonetheless teaches a triacylglycerides therefore the triglyceride 
One of ordinary skill in the art would base on the teaching (see 0273-0274) to administer the composition for three months, and therefore a prima facie case of obviousness to administer the formulation for 3 months  to see decrease in the human health.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             07/15/21